PER CURIAM:
This claim was submitted for decision upon the pleadings by agreement of the parties. The claimant purchased a 1977 Plymouth Volare automobile from Country Club Chrysler-Plymouth in Clarksburg, West Virginia. Because of numerous problems with the automobile, the claimant returned it and received a refund of the purchase price. The dealer was unable to refund the 5% tax paid to the respondent in the sale. This *111claim is for a refund of the $271.60 tax paid. It is the opinion of this Court that since the sale was nullified between the parties and the sales price refunded, the tax paid in the amount of $271.60 should be refunded to the claimant. (George M. Custer vs. Department of Motor Vehicles, CC-77-86, 12 Ct. Cl. 48; Sandra S. Clemente vs. Department of Motor Vehicles, CC-77-169, 12 Ct. Cl. 48). Accordingly, an award in the sum of $271.60 should be, and is hereby, made.
Award of $271.60.